IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 11, 2008
                               No. 07-40279
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

REYNALDO CARLOS ALDAZ-TREVINO, also known as Carlos Trevino

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:05-CR-621-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Reynaldo Carlos Aldaz-Trevino (Aldaz) appeals his 33-month sentence that
was imposed following his guilty plea conviction for fraud and misuse of visas,
permits, and other documents. Aldaz argues that the district court abused its
discretion by upwardly departing under U.S.S.G. § 4A1.3 based on a finding that
his criminal history was substantially under represented. He also contends that
the district court erred in imposing a six-level upward adjustment under



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40279

U.S.S.G. § 2L2.1(b)(2)(B) based on a finding that he was responsible for 25-99
fraudulent documents.
      The district court imposed an “alternate non-guidelines sentence” by
stating that it would impose a 33-month sentence even if the Guidelines were
misapplied. United States v. Antuna-Moran, 488 F.3d 1048 (5th Cir. 2007). The
district court cited case specific reasons for the imposition of Aldaz’s sentence
and considered proper factors under 18 U.S.C. § 3553(a). See United States v.
Tzep-Mejia, 461 F.3d 522, 525-26 (5th Cir. 2006). Because Aldaz’s alternate non-
guidelines sentence is reasonable, it is unnecessary to determine whether the
district court erred in its application of the Guidelines regarding either the
upward departure or the six-level adjustment. See id.; see also Antuna-Moran,
488 F.3d at 1048.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2